DISSENTING OPINION
By SHACKELFORD MILLER, Jr., Circuit Judge.
The Special Master found that the appellee had suffered a stock *590loss in the amount of $55,724.56. He also found that the appellee had suffered loss due to business interruption in the amount of $7,735.80. He also allowed the sum of $19,862.69 as having been necessarily incurred to reduce the loss, referred to as decontamination expense. The District Judge overruled objections to these findings and entered judgment for these amounts, together with 6% interest from May 20, 1952, totaling $103,932.11, dividing the liability between the different appellants in accordance with the amounts of their respective policies.
The majority opinion approves the finding of loss in the amount of $7,735.80 due to business interruption. Appellee contends that this item of damage should have been approximately $38,212.00 more.
Under the policy the measure of recovery for this item was “the reduction in ‘gross earnings’ directly resulting from such interruption of business less charges and expenses which do not necessarily continue during the interruption of business, * * *.” Gross earnings was defined as “the total net sales value of production through use of the property herein described, less the cost of all ‘raw stock’ from which such production is derived, plus other earnings derived from the operation of the business.’’ The method used by the accountants for the parties for determining the cost of raw materials was to determine the ratio of cost of raw materials to net sales for a representative period and then to apply this ratio, expressed as a percentage, to the net sales value of production lost during the period of interruption. This was done by starting with the value of material inventory at cost as of December 31, 1950, adding to it purchases made in 1951 and 1952, and subtracting from the total the value of material inventory as of December 31, 1952, and the value of materials contaminated. The resulting figure was the value of materials used in production’ during 1951 and 1952. The percentage which this bore to sales during 1951 and 1952 was the ratio used, which, when applied to the total net sales, which were lost during the period the plant was out of production, determined the cost of the raw stock which would have been used in such production. The cost of the raw stock was then subtracted from the lost sales in order to determine the loss of gross earnings insured against. The use of this formula meant that as the value of material inventory as of December 31, 1952, became lower there was a corresponding increase in the value of materials used in production during 1951 and 1952 with a resulting higher percentage of materials to sales, which, when applied to and deducted from the lost sales, reduced the amount of lost gross earnings. The company’s accountant computed this percentage at 59.727%. The insurer’s accountant computed this percentage at 68.732%. The use of the higher percentage resulted in an increase of approximately $38,212.00 in the cost of raw material for the period insured against with a corresponding less amount in the amount of gross earnings for that period. The judgment limiting the loss to $7,735.80 on this item was the result of the use of the higher percentage, which the company contends was error. I think the contention is well taken.
The difference in the two percentages resulted from the different valuations placed by the respective accountants on the material in*591ventory as of December 31, 1952. The company valued this inventory at its cost of $229,327.04. The insurer valued it at $91,639.02, the difference of $137,668.02 being the amount by which the value of the inventory had been written down on the company’s books at the end of 1952. There was testimony that the write down had been made in order to provide for extraordinary obsolescence in certain materials resulting from (1) a discontinuance by the company of the production of certain electronic instruments and (2) the cancellation of a Government contract, leaving on hand a quantity of unused material previously purchased in the expectation of continuing with such production.
I am of the opinion that the value of the material inventory as of December 31, 1952, should have been computed at its cost instead of at its cost less depreciation as shown by the company’s books. The depreciated value on the books may have been the correct value for the purpose of determining the net asset value of the company as of December 31, 1952, or for reflecting on an accrual basis the net income of the company for 1952 income tax purposes, but such a valuation does not seem to be correct for determining the “cost” of the raw stock which would have gone into production. Fidelity-Phenix Fire Ins. Co. v. Benedict Coal Corp., 4 Cir., 64 F. (2d), 347, 352, certiorari denied, 289 U. S., 762, 53 S. Ct., 795, 77 L. Ed., 1505; Puget Sound Lumber Co. v. Mechanics’ & Traders’ Ins. Co., 168 Wash., 46, 51-52, 10 P. (2d), 568. The materials whose value was written down were not used in production. If they had been used in production they would not have been on hand on December 31, 1952, to have been included in the closing inventory. The depreciated value was merely a bookkeeping entry reflecting the company’s opinion as to their value at the end of 1952 by reason of extraordinary obsolescence.
The policy provides for deducting the “cost” of the raw stock from which production is derived. I construe this to mean the actual “cost,” which would be the. actual cost of the materials on hand at the start of the period plus the cost of purchases during the period less the actual cost (not depreciated value) of the materials on hand at the end of the period. There is to me an unacceptable inconsistency in using actual cost figures for the opening inventory and for purchases during the period and using a depreciated bookkeeping value at the end of the period. Cost and value are of course not synonymous.
The majority opinion also eliminates from the judgment the decontamination expense of $19,862.69. I am of the view that this item should be retained in the judgment. I recognize that none of the policies involved covered the building against damage due to explosion and that it would be the obligation of the insured to repair any such damage to the building in order that business might be resumed. But I do not construe the decontamination expense incurred in the removal of the radium from the building as repairing damage to the building. It is clear that production could not be resumed after the explosion until the building had been decontaminated by removal of the radium. In my opinion, such an expense was included in the policy provision covering “such expenses as are necessarily incurred for the purpose of reducing any loss under the policy (except expense incurred to ex*592tinguish a fire), * * This provision is very broad, including only one exception. Other exceptions should not be read into the policy. Home Indemnity Co. v. Village of Plymouth, 146 Oh St 96, 101, 32 O. O. 30, 64 N. E. (2d), 248.
I am of the opinion that the judgment should be reversed for the foregoing reasons.